Title: To John Adams from Benjamin Stoddert, 16 August 1811
From: Stoddert, Benjamin
To: Adams, John



Dr Sir
Bladensburg 16th August 1811.

My Son in Law Doctr. Thomas Ewell & my Daughter are making a Visit to Boston, and I have charged them not to leave that Neighbourhood without paying their respects to you & Mrs. Adams—
I rejoice to hear as I have lately done, that you continue to enjoy health & I hope happiness—and am with the / most perfect respect & esteem / Dr  sir Yr Obed Servt.

Ben Stoddert.